Citation Nr: 1539307	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left ankle degenerative arthrosis due to reconstructive surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.B.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1993 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to disability rating higher than 20 percent for left ankle degenerative arthrosis under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  The February 2011 rating decision also assigned a temporary 100 percent rating based on surgical convalescence under 38 C.F.R. § 4.30 (2014) for left ankle superficial peroneal nerve neuroma, effective August 3, 2010, and a 10 percent disability rating under Diagnostic Code 8522 for the same, effective October 1, 2010.  The Veteran's March 2011 Notice of Disagreement disagreed only with the 20 percent rating for left ankle degenerative arthrosis.  The Board previously remanded the issue in December 2013 and May 2015 for additional development.

The Veteran testified before the undersigned Veterans Law Judge during a June 2012 video-conference hearing.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left ankle degenerative arthrosis due to reconstructive surgery more closely approximates ankylosis of the ankle in dorsiflexion between 0 and 10 degrees.

2.  The Veteran's left ankle degenerative arthrosis due to reconstructive surgery has not been shown to be ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity; nor have his symptoms and functional limitations consistently more nearly approximated the same.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not higher, for left ankle degenerative arthrosis due to reconstructive surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  

VA sent the required notice to the Veteran in May 2010 and August 2010 letters, prior to the initial adjudication of the claim in February 2011.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran and appellant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service personnel records (SPRs), service treatment records (STRs), VA treatment records, and private treatment records were associated with his claims file.  The magnetic resonance image (MRI) requested in the Board's prior Remand is included within the June 2015 VA Ankle Examination.

VA also provided the Veteran examinations in January 2014 and June 2015.  The examinations are adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data regarding functional impairment.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the VA examiners did not clearly distinguish which of the Veteran's reported symptoms and functional impairments were attributable to his left ankle disability, the Veteran will not be prejudiced.  As discussed below, the Board has resolved all reasonable doubt in favor of the Veteran and attributed his reported limitations on walking, standing, weight-bearing, and sleeping to his left ankle disability.  38 C.F.R. §§ 4.3, 4.7 (2014); see also Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  VA's duty to assist has been met.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing was adequate, as the relevant issues were explained and possible sources of evidence that may have been overlooked were identified.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, given the subsequent development undertaken by means of the Board's remands in December 2013 and May 2015, in addition to the testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties).



II.  Increased Rating

The Veteran contends that his left ankle symptoms are worse than the currently assigned rating of 20 percent under Diagnostic Code 5271 reflects.  See February 2011 Notice of Disagreement; March 2015 Informal Hearing Presentation.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See  38 C.F.R. § 4.40 (2014).  Factors that may reveal a reduction in the normal excursion of movements in different planes include having less or more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45 (2014).  

Functional loss may also be due to the absence of part or all of the necessary bones, joints, muscles, and associated structures, or by deformity, adhesions, defective innervation, or other pathology.  It may also be due to pain, supported by adequate pathology and evidenced by visible behavior of the person undertaking the motion, and weakness or discuse, evidenced by atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40.  

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if it affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Arthritic joints that are actually painful, unstable, or malaligned due to injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In a non-arthritis context, 38 C.F.R. § 4.59 may still apply if reasonably raised by the record or claimant.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and applicability of 38 C.F.R. § 4.59 to initial disability rating for residuals of a left shoulder injury with surgical repair). 

The Veteran's left ankle degenerative arthrosis due to reconstructive surgery is rated based on limitation of motion of the ankle under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent rating applies where there is moderate limited motion of the ankle, and a 20 percent rating applies where there is marked limited motion of the ankle.  The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The highest available rating under Diagnostic Code 5271 is 20 percent, which the Veteran has already been assigned for the period currently on appeal.  

A higher rating is available under Diagnostic Code 5270, but only if the Veteran's ankle is ankylosed.  

Diagnostic Code 5270 instructs that a 30 percent rating be assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is assigned for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

The record contains conflicting medical evidence regarding whether the Veteran's ankle has been ankylosed during the period on appeal.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure")); May 2015 VA Treatment Records ("frozen ankle"); May 2011 Dorn Veterans' Hospital ("being seen [by podiatrist] for ankle ankylosis"); February 2011 VA Treatment Records (noting treatment for ankle ankylosis); April 2011 University Medical Group ("Subtalar range of motion is essentially not present and stiff."); July 2010 University Medical Group ("stiffness and tightness . . . associated with his subtalar joint and peroneal tendons . . . is normal after Chrisman-Snook-type procedure").  But see June 2015 VA Ankle Examination (indicating no left ankle ankylosis); January 2014 VA Ankle Examination (finding no ankylosis of ankle or subtalar or tarsal joint). 

Medical evidence does, however, show that, despite periods of improvement, the Veteran's range of motion-in particular, his left ankle dorsiflexion-has been consistently limited by pain, weakness, and stiffness during the period on appeal.  See June 2015 VA Ankle Examination (dorsiflexion 0-15 degrees, plantar flexion to 35 degrees, reduction in muscle strength); May 2015 VA Treatment Records (describing left ankle as "frozen"); February 2015 Dorn Veterans' Hospital (range of motion within normal limits); January 2015 VA Hip and Thigh Examination (normal strength with dorsiflexion and plantar flexion); December 2014 Dorn Veterans' Hospital (weakness, but range of motion within normal limits); January 2014 VA Ankle Examination (dorsiflexion to 10 and plantar flexion to 10, both limited by pain); December 2013 Greenville Health System (full range of motion); May 2012 Greenville Health System (decreased strength with dorsiflexion, noting longstanding weakness with dorsiflexion); February 2012 Greenville Health System (decreased strength with dorsiflexion secondary to pain); October 2011 Greenville Health System (decreased strength with dorsiflexion secondary to pain); September 2011 University Medical Group (decreased strength with dorsiflexion, plantar flexion, and inversion and eversion of ankle all secondary to pain); May 2011 VA Treatment Records (minus 15 degrees dorsiflexion, only 25 degrees plantar flexion); March 2011 Greenville Health System (good motion of the ankle);February 2011 VA Treatment Records (minus 15 degrees dorsiflexion, cannot dorsiflex to 0 degrees, and only 25 degrees plantar flexion); June 2010 University Medical Group (dorsiflexion to 0 degrees, normal plantar flexion); June 2010 VA Treatment Records (dorsiflexion to 0 degrees, normal plantar flexion); March 2010 Dorn Veterans' Hospital (decreased dorsiflexion).

Based on that evidence, the Board gives more probative weight to the medical opinion of the Dorn Veterans' Hospital podiatrist that the Veteran's left ankle was ankylosed, as that finding is more consistent with the medical evidence of record, which shows the normal movements of the Veteran's ankle have been consistently affected by pain, stiffness, and weakness.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed).  The Board therefore resolves all reasonable doubt in the Veteran's favor to find that his left ankle symptoms more nearly approximate ankylosis of the left ankle.  38 C.F.R. §§ 4.3, 4.7.

Under Diagnostic Code 5270, the Veteran is entitled to a disability rating of 30 percent, but no higler, for his left ankle disability.  The medical evidence noted above does not establish that the Veteran's left ankle was ever ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, or that his symptoms and functional limitations consistently more nearly approximated the same.  

The Veteran is competent to report his symptoms and functional limitations, and his reports of perceived weakness, giving way, and limitations on standing, sitting, and walking, and his reports are credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is not, however, competent to provide a finding that his ankle was ever ankylosed or that his range of motion was limited to a specific degree or extent.  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, there is no suggestion that he obtained range-of-motion measurements via objective testing with a goniometer.  See 38 C.F.R. § 4.46 (2014).

Other diagnostic codes were considered; however, the Veteran would not be entitled to a higher rating under a different applicable code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5272 (subastragalar or tarsal joint ankylosis), 5273 (malunion of os calcis or astragalus), 5274 (astragalectomy), 5311 and 5312 (muscle injuries).  While he has arthritis and muscle weakness, a disability rating higher than 30 percent is not available under the applicable diagnostic codes.

Consideration was given to assigning staged ratings; however, at no time during the relevant period have the Veteran's disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran is competent to report that he experienced periods of flare-ups of pain, stiffness, and weakness, which resulted in limitations on standing, weight-bearing, carrying heavy objects, walking on uneven surfaces, prolonged walking and sitting, as well as other limitations, as these symptoms and events are lay-observable.  His reports are credible and entitled to probative weight; however, as noted above, he is not competent to diagnose ankylosis at any particular degree.  Again, these are complex medical questions that require specialized knowledge and expertise.  Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462.

Referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not necessary in this case.  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   As Diagnostic Code 5270 applies to musculoskeletal ankle disability-primarily, to limitation of motion or the normal movements of the joint-the diagnostic criteria reasonably contemplate all of the Veteran's reported symptoms.  The symptoms and functional impairment caused by the Veteran's ankle disorder (i.e., pain, swelling, stiffness, locking, catching, giving way, antalgic gait, difficulty walking and standing, instability, weakness, the use of a brace) are adequately contemplated by, and indeed directly addressed by, sections 4.40, 4.45, and 4.59 of the regulations, as well as by the schedular criteria as discussed above.  His disability picture is not exceptional or unusual, as, while the Veteran has to wear an ankle brace at work and occasionally misses work or has to go home early due to his left ankle disability, the record does not reveal, and the Veteran has not alleged, that his left ankle musculoskeletal disability required frequent emergency room visits, hospitalizations, or resulted in marked interference with employment.  While he did stop working his additional part-time job, he continued working as a firefighter during the period on appeal.  Moreover, there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  

Moreover, to the extent that the Veteran is asserting that his neurological symptoms have impacted his activities of daily living and occupational activities, the Board notes that he was already assigned a separate disability rating under a different diagnostic code for left ankle neurological symptoms and functional limitations.  ; See, e.g., October 2011 Greenville Health System ("I still feel the majority of the patient's symptoms are neuropathic in nature."); April 2011 University Medical Group Treatment Records ("symptoms of burning pain and electric shock pain are likely not due to a mechanical or musculoskeletal problem"); October 2010 University Medical Group (known occurrence after Chrisman-Snook procedure is subtalar joint arthrosis, which could explain complaints of pain in foot and tenderness in subtalar joint, but does not explain the burning and leg discomfort); July 2010 University Medical Group ("the goal of surgery will be to perform a sural neurectomy to relieve his paresthetic-type pains . . . [it] will not address stiffness and tightness . . . associated with his subtalar joint and peroneal tendons which . . . is normal after Chrisman-Snook-type procedure"); March 2010 Dorn Veterans' Hospital Treatment Records (diagnosing compression neuropathy).  

Regardless, the issue of entitlement to an increase in that separate rating is not currently before the Board, as the Veteran chose to appeal only the rating assigned for his musculoskeletal symptoms.  See March 2011 Notice of Disagreement (disagreeing only with the 20 percent rating for left ankle degenerative arthrosis).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  As the Veteran has already been assigned a separate disability rating for his left ankle neurological symptoms, and has not appeared to assert that his other disability ratings do not adequately address his symptoms, or that his service-connected disabilities have a combined effect that is worse than his multiple individual disability ratings reflect, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record does not contain evidence of unemployability-as noted above, the Veteran worked as a firefighter during the period on appeal.

Consequently, the preponderance of the evidence weighs in favor of assigning a disability rating of 30 percent, but no higher, for the Veteran's left ankle disability.  


ORDER

Entitlement to a disability rating of 30 percent, but no higher, is granted, subject to the laws governing payment of benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


